                                           Case 5:20-cv-01660-NC Document 34 Filed 08/24/20 Page 1 of 2




                                  1
                                  2
                                  3
                                  4                                  UNITED STATES DISTRICT COURT
                                  5                            NORTHERN DISTRICT OF CALIFORNIA
                                  6
                                  7
                                         MONTEREY PENINSULA                                 Case No. 20-cv-01660-NC
                                  8      HORTICULTURE, INC. et al.,
                                                                                            ORDER GRANTING
                                  9                    Plaintiffs,                          PLAINTIFF’S MOTION TO
                                                                                            COMPEL
                                  10            v.
                                                                                            Re: Dkt. Nos. 30, 33
                                  11     EMPLOYEE BENEFIT MANAGEMENT
                                         SERVICES, INC., et al.,
Northern District of California




                                  12
 United States District Court




                                                       Defendants.
                                  13
                                  14
                                              On August 10, 2020, plaintiff Monterey Peninsula Horticulture, Inc. (“MPH”)
                                  15
                                       sought to compel production of documents to 59 discovery requests it served on defendant
                                  16
                                       Employee Benefit Management Services, Inc. (“EBMS”) in April 2020. See Dkt. No. 30.
                                  17
                                       Given that five months have passed since MPH first propounded its discovery requests, the
                                  18
                                       Court ordered EBMS to explain whether it was able to produce responsive documents by
                                  19
                                       August 31, 2020. See Dkt. No. 32. In its update, EBMS represents that it has identified
                                  20
                                       documents that are potentially responsive to MPH’s requests, but is still in the process of
                                  21
                                       reducing the length and number of documents for review. See Dkt. No. 33.
                                  22
                                              Further delay is not warranted. Accordingly, the Court GRANTS MPH’s motion to
                                  23
                                       compel production. By August 27, 2020, EBMS must produce all documents relating to:
                                  24
                                                 • Telephone recording of calls from Salinas Valley Memorial Hospital to
                                  25
                                                     EBMS regarding reimbursement rates for MPH’s employees; and
                                  26
                                                 • Relevant excerpts of employee manuals, if any, detailing EBMS’s
                                  27
                                                     recommended practices for (1) creating self-funded employee healthcare
                                  28
                                           Case 5:20-cv-01660-NC Document 34 Filed 08/24/20 Page 2 of 2




                                  1                  plans with a reference-based pricing component, and (2) administering
                                  2                  employee healthcare plans with a reference-based pricing component.
                                  3    EBMS must complete production of all remaining non-privileged documents responsive to
                                  4    MPH’s requests for production by September 23, 2020, and file a declaration attesting
                                  5    that it has completed production. The Court defers ruling on fees and costs relating to this
                                  6    motion.
                                  7           IT IS SO ORDERED.
                                  8
                                  9    Dated: August 24, 2020                    _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  10                                                   United States Magistrate Judge
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    2
